Judgment, Supreme Court, New York County (Daniel E FitzGerald, J.), rendered March 25, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluations of inconsistencies in testimony (see People v Gaimari, 176 NY 84, 94 [1903]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Andrias, Catterson and Malone, JJ.